Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 07 October 2020, has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 20190192083 (hereafter “Laszlo”), U.S. Patent App. No. 2021/0353224 (hereafter “Etkin”) in view of U.S. Patent App. No. 2020/0337625 (hereafter “Aimone”).

Regarding claim 1, Laszlo teaches a method of training an auto-encoder to de-noise task specific electroencephalogram (EEG) signals (Laszlo: paragraphs [0004]-[0005], “systems and methods for prompting, processing, and analyzing EEG signals using machine learning… an EEG system, integrated with machine learning models, that provides cleaned EEG signals”), the method comprising:
--training a variational auto-encoder (VAE) including to learn a plurality of parameter values of the VAE by applying, as first training input to the VAE, training data, the training data comprising electroencephalogram (EEG) data representing brain activities of individual persons when performing different tasks (Laszlo: paragraphs [0073]-[0076], “any of a variety of ML models suitable for signal processing can be used to clean the amplified EEG signal… the ML model is a neural network… A neural network for a machine learning model (e.g., ML model 122) can be trained on EEG-specific data in order to distinguish between actual, usable data and noise… trained to classify artifacts in the EEG and to deal with EEG segments that have different types of noise in different ways”, paragraphs [0084]-[0088], “extensively trained, prior to interaction with the user, on what types of EEG signals correspond to what types of responses… the neural network can be a… divergent autoencoder”. The Examiner notes the EEG data is data of users while providing different responses, to different tasks (i.e., see paragraph [0088] in counting squirrels vs rabbits) and teaches what is required of the claim under the broadest reasonable interpretation), 
--wherein the VAE is configured to receive as input EEG data, process the EEG data to determine a latent representation of the EEG data, and to process the latent representation to generate a reconstruction of the EEG data (Laszlo: Figure 2, paragraph [0072]-[0074], “the process of digitizing, amplifying, and cleaning an EEG signal is shown in a flowchart 200… the amplified signal sent to a processor (e.g., processing module 120). The processor (e.g., processing module 120), in real time, cleans the amplified signal using a machine learning model (e.g., ML model 122), thereby generating a filtered (e.g., cleaned) signal (step 240), and outputs the cleaned signal having increased signal-to-noise compared to an uncleaned EEG signal (step 250)”. Also see, paragraph [0078]. The Examiner notes the cleaning of the signal using a neural network, to clean the noise from the data teaches what is required of the claim and is in agreement with Applicant’s specification paragraphs [0021]-[0024], in particular the use of hidden layers requires creation of a latent representation of the data to be reconstructed into the cleaned EEG signal); and […].
Laszlo may not explicitly teach (underlined below for clarity):
-- […], adapting the VAE for a specific task by applying, as second training input to the VAE, adaptation data, the adaptation data comprising task-specific EEG data representing brain activities of individual persons when performing the specific task, 
--wherein adapting the VAE comprises adjusting learned parameter values of the VAE by optimizing an adaptation objective function that depends at least on a quality of the reconstructions of the task-specific EEG data.
Etkin teaches […], adapting the VAE for a specific task by applying, as second training input to the VAE, adaptation data, the adaptation data comprising task-specific EEG data representing brain activities of individual persons when performing the specific task (Etkin: paragraphs [0005]-[0007], “a machine learning model, the machine learning model including a filter configured to generate, based at least on the representation of the first data, a first plurality of latent signals, the machine learning model further including a regression model configured to generate, based at least on a feature of each of the first plurality of latent signals… training, based at least on training data, the machine learning model, the training data including a second data corresponding to one or more brain signals of a plurality of subjects, and the training data further including a treatment outcome associated with each of the plurality of subjects.”, paragraph [0013], “the one or more brain signals include brain signals during and/or after performance of a task”), 
--wherein adapting the VAE comprises adjusting learned parameter values of the VAE by optimizing an adaptation objective function that depends at least on a quality of the reconstructions of the task-specific EEG data (Etkin: paragraph [0011], “the training of the machine learning model including optimizing the filter to generate a reduced quantity of latent signals whose feature minimizes an error in the first treatment outcome prediction generated by the regression model, the error including a difference between the treatment outcome of the subject and the first treatment outcome prediction generated by the regression model”, paragraph [0014], “By solving a convex optimization problem, all the unknown parameters (spatial filters and linear regression weight coefficients) are optimized in conjunction under a unified objective function that trades off between the prediction error and dimensionality of the latent signals”. The Examiner notes minimization of an error is under the broadest reasonable interpretation an adaption objective function that depends on the quality of EEG data).
One of ordinary skill in the art before the effective filing date would have found it obvious to include adapting a model for a specific task via parameter optimization as taught by Etkin within the training of a VAE for processing of EEG signals as taught by Laszlo with the motivation of “provide a better representation of the EEG” (Etkin: paragraph [0029]). 
Laszlo and Etkin may not explicitly teach (underlined below for clarity):
--after the training, adapting the VAE for a specific task by applying, as second training input to the VAE, adaptation data, the adaptation data comprising task-specific EEG data representing brain activities of individual persons when performing the specific task, wherein adapting the VAE comprises adjusting learned parameter values of the VAE by optimizing an adaptation objective function that depends at least on a quality of the reconstructions of the task-specific EEG data.
Aimone teaches after the training, adapting the VAE for a specific task by applying, as second training input to the VAE, adaptation data, the adaptation data comprising task-specific EEG data representing brain activities of individual persons when performing the specific task, wherein adapting the VAE comprises adjusting learned parameter values of the VAE by optimizing an adaptation objective function that depends at least on a quality of the reconstructions of the task-specific EEG data (Aimone: paragraph [0006], “generating a training data set for the brain response using the features; training a brain model using the training set using a processor that modifies parameters of the brain model stored on the memory, the brain model unique to the user”, paragraph [0086], “incremental model building may be used to develop personalized bio-signal models or brain models”, paragraph [0241]-[0248], “A neural network may be trained and used as a base model (baseline or default), and by way of transfer learning, re-purposed for training a model for another user… transfer data relating to these brain models to develop another brain model for another user”, paragraphs [0269]-[0274], “User customizer 408 may be configured to customize aspects of system 100, or particular algorithms, based on a user's brain model and profile… change algorithm parameters over time in order to adapt processing to the person's brainwaves”. The Examiner notes personalization and updating of the model read on adaptation of an already trained model under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include adapting a model after initial training as taught by Aimone within the training and adapting of a model for a specific task as taught by Laszlo and Etkin with the motivation of “improve the algorithm for future analysis” (Aimone: paragraph [0093]).

Regarding claim 2, Laszlo, Etkin and Aimone teach the limitations of claim 1, and further teaches wherein adapting the VAE for the specific task comprises: training the VAE using a de-noising auto-encoder training technique (Laszlo: paragraph [0084]-[0088], “divergent autoencoder can be implemented”; Etkin: paragraph [0057], “Training of the algorithm may be accomplished through supervised or unsupervised training methods”. The Examiner notes Unsupervised learning is a de-noising training technique).
The motivation to combine is the same as claim 1, incorporated herein.

Regarding claim 3, Laszlo, Etkin and Aimone teach the limitations of claim 1, and further teaches after the adaptation: providing data specifying the trained VAE for deployment in an EEG diagnosis system to determine mental health conditions of individual persons based on processing EEG data (Etkin: paragraph [0007], “determining, based at least on the feature of each  of the first plurality of latent signals associated with the patient, a diagnosis for the patient indicating the patient as having one or more types of the psychiatric disease, the diagnosis being determined by at least determining a distance between the feature of each of the first plurality of latent signals associated with the patient and the one or more clusters”).
The motivation to combine is the same as claim 1, incorporated herein.	

Regarding claim 4, Laszlo, Etkin and Aimone teach the limitations of claim 3, and further teaches wherein the EEG diagnosis system comprises one or more classification models or one or more prediction models (Etkin: paragraph [0007], “determining, based at least on the feature of each  of the first plurality of latent signals associated with the patient, a diagnosis for the patient indicating the patient as having one or more types of the psychiatric disease, the diagnosis being determined by at least determining a distance between the feature of each of the first plurality of latent signals associated with the patient and the one or more clusters”, paragraph [0056], “classification may be accomplished through a computer running a machine learning model (e.g., algorithm) capable of classifying ( e.g., identifying) a brain activity level”). 
The motivation to combine is the same as claim 1, incorporated herein.

Regarding claim 6, Laszlo, Etkin and Aimone teach the limitations of claim 1, and further teaches wherein the VAE is a convolutional disentangling VAE (Laszlo: Figure 2; Aimone: Figure 14, paragraphs [0211], [0250]-[0254]) , and
--wherein the training comprises: receiving a plurality of first training inputs, and, for each first training input: processing the first training input using the VAE to determine a latent representation that includes a plurality of latent factors and to generate a reconstruction of the first training input in accordance with current values of the parameters of the VAE (Laszlo: Figure 2, paragraph [0072]-[0074], “the process of digitizing, amplifying, and cleaning an EEG signal is shown in a flowchart 200… the amplified signal sent to a processor (e.g., processing module 120). The processor (e.g., processing module 120), in real time, cleans the amplified signal using a machine learning model (e.g., ML model 122), thereby generating a filtered (e.g., cleaned) signal (step 240), and outputs the cleaned signal having increased signal-to-noise compared to an uncleaned EEG signal (step 250)”. Also see, paragraph [0078]. The Examiner notes the cleaning of the signal using a neural network, to clean the noise from the data teaches what is required of the claim and is in agreement with Applicant’s specification paragraphs [0021]-[0024], in particular the use of hidden layers requires creation of a latent representation of the data to be reconstructed into the cleaned EEG signal); and 
--adjusting current values of the parameters of the VAE by optimizing a training objective function that depends on a quality of the reconstruction and also on a degree of independence between the latent factors in the latent representation of the first training input (Etkin: paragraph [0011], “the training of the machine learning model including optimizing the filter to generate a reduced quantity of latent signals whose feature minimizes an error in the first treatment outcome prediction generated by the regression model, the error including a difference between the treatment outcome of the subject and the first treatment outcome prediction generated by the regression model”, paragraph [0014], “By solving a convex optimization problem, all the unknown parameters (spatial filters and linear regression weight coefficients) are optimized in conjunction under a unified objective function that trades off between the prediction error and dimensionality of the latent signals”. The Examiner notes minimization of an error is under the broadest reasonable interpretation an adaption objective function that depends on the quality of EEG data).
The motivation to combine is the same as claim 1, incorporated herein.

Regarding claim 7, Laszlo, Etkin and Aimone teach the limitations of claim 6, and further teaches wherein some or all of the plurality of first training inputs are unlabeled EEG training inputs (Aimone: paragraph [0014], “the training of the brain model includes at least one of supervised, semi-supervised, unsupervised learning, or reinforcement learning”, paragraph [0064], “bio-signal data (such as EEG data) from multiple users may be collected, processed and analyzed.”, paragraph [0121], “various sources of data, including external data, labelled user data, unlabelled user data, and user data labelled by a user for use by brain model generator 406, including a brain model generator and user model customize”).
The motivation to combine is the same as claim 1, incorporated herein.

REGARDING CLAIM(S) 8 and 14
Claim(s) 8 and 14 are analogous to Claim(s) 1, thus Claim(s) 8 and 14 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 9 and 15
Claim(s) 9 and 15 are analogous to Claim(s) 2, thus Claim(s) 9 and 15 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

REGARDING CLAIM(S) 10 and 16
Claim(s) 10 and 16 are analogous to Claim(s) 3, thus Claim(s) 10 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

REGARDING CLAIM(S) 11 and 19
Claim(s) 11 and 19 are analogous to Claim(s) 4, thus Claim(s) 11 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

REGARDING CLAIM(S) 12 and 17
Claim(s) 12 and 17 are analogous to Claim(s) 6, thus Claim(s) 12 and 17 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

REGARDING CLAIM(S) 13
Claim(s) 13 are analogous to Claim(s) 7, thus Claim(s) 13 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Regarding claim 18, Laszlo teaches an electroencephalogram (EEG) de-noising and diagnosis system (Laszlo: paragraphs [0004]-[0005], “systems and methods for prompting, processing, and analyzing EEG signals using machine learning… an EEG system, integrated with machine learning models, that provides cleaned EEG signals”) comprising:
-- [… a …] variational auto-encoders (VAE), wherein each VAE is trained by applying, as first training input to the VAE, training data comprising EEG data representing brain activities of individual persons when performing different tasks (Laszlo: paragraphs [0073]-[0076], “any of a variety of ML models suitable for signal processing can be used to clean the amplified EEG signal… the ML model is a neural network… A neural network for a machine learning model (e.g., ML model 122) can be trained on EEG-specific data in order to distinguish between actual, usable data and noise… trained to classify artifacts in the EEG and to deal with EEG segments that have different types of noise in different ways”, paragraphs [0084]-[0088], “extensively trained, prior to interaction with the user, on what types of EEG signals correspond to what types of responses… the neural network can be a… divergent autoencoder”. The Examiner notes the EEG data is data of users while providing different responses, to different tasks (i.e., see paragraph [0088] in counting squirrels vs rabbits) and teaches what is required of the claim under the broadest reasonable interpretation), and, […].
Laszlo may not explicitly teach (underlined below for clarity):
-- […], each VAE is adapted for a specific task by applying, as second training input to the VAE, adaptation data, the adaptation data comprising task-specific EEG data representing brain activities of individual persons when performing the specific task, 
Etkin teaches […], each VAE is adapted for a specific task by applying, as second training input to the VAE, adaptation data, the adaptation data comprising task-specific EEG data representing brain activities of individual persons when performing the specific task (Etkin: paragraphs [0005]-[0007], “a machine learning model, the machine learning model including a filter configured to generate, based at least on the representation of the first data, a first plurality of latent signals, the machine learning model further including a regression model configured to generate, based at least on a feature of each of the first plurality of latent signals… training, based at least on training data, the machine learning model, the training data including a second data corresponding to one or more brain signals of a plurality of subjects, and the training data further including a treatment outcome associated with each of the plurality of subjects.”, paragraph [0013], “the one or more brain signals include brain signals during and/or after performance of a task”), 
One of ordinary skill in the art before the effective filing date would have found it obvious to include adapting a model for a specific task via parameter optimization as taught by Etkin within the training of a VAE for processing of EEG signals as taught by Laszlo with the motivation of “provide a better representation of the EEG” (Etkin: paragraph [0029]).
Laszlo and Etkin may not explicitly teach (underlined below for clarity):
--an array of variational auto-encoders (VAE),
--after being trained, each VAE is adapted for a specific task by applying, as second training input to the VAE, adaptation data, the adaptation data comprising task-specific EEG data representing brain activities of individual persons when performing the specific task, 
--wherein the array comprises: a first VAE that is adapted to de-noise EEG data associated with a first type of task; and a second VAE that is adapted to de-noise EEG data associated with a second, different type of task.
Aimone teaches an array of variational auto-encoders (VAE) (Aimone: paragraph [0092], “utilize a machine learning algorithm stored in the algorithm collector to identify and correlate patterns with specific types of users… More than one machine learning algorithm can be stored in the algorithm collector and multiple algorithms may be supplied to the analyzer depending on the circumstances”, paragraph [0211], “trained on an auto-encoding task”),
--after being trained, each VAE is adapted for a specific task by applying, as second training input to the VAE, adaptation data, the adaptation data comprising task-specific EEG data representing brain activities of individual persons when performing the specific task (Aimone: paragraph [0006], “generating a training data set for the brain response using the features; training a brain model using the training set using a processor that modifies parameters of the brain model stored on the memory, the brain model unique to the user”, paragraph [0086], “incremental model building may be used to develop personalized bio-signal models or brain models”, paragraph [0241]-[0248], “A neural network may be trained and used as a base model (baseline or default), and by way of transfer learning, re-purposed for training a model for another user… transfer data relating to these brain models to develop another brain model for another user”, paragraphs [0269]-[0274], “User customizer 408 may be configured to customize aspects of system 100, or particular algorithms, based on a user's brain model and profile… change algorithm parameters over time in order to adapt processing to the person's brainwaves”. The Examiner notes personalization and updating of the model read on adaptation of an already trained model under the broadest reasonable interpretation), 
--wherein the array comprises: a first VAE that is adapted to de-noise EEG data associated with a first type of task; and a second VAE that is adapted to de-noise EEG data associated with a second, different type of task (Aimone: paragraph [0092], “utilize a machine learning algorithm stored in the algorithm collector to identify and correlate patterns with specific types of users… More than one machine learning algorithm can be stored in the algorithm collector and multiple algorithms may be supplied to the analyzer depending on the circumstances”, paragraph [0123], “annotated bio-signal datasets relevant to a particular task can be leveraged to train a brain model for that specific task”, paragraph [0364], “user engaging in different tasks such as engaging in a cognitive task or relaxing”. The Examiner notes the system contain multiple auto-encoders each of which can be trained for a specific task which would be obvious to one of ordinary skill in the art, therefore the claim is taught under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include adapting a model after initial training as taught by Aimone within the training and adapting of a model for a specific task as taught by Laszlo and Etkin with the motivation of “improve the algorithm for future analysis” (Aimone: paragraph [0093]).

Claim(s) 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 20190192083 (hereafter “Laszlo”), U.S. Patent App. No. 2021/0353224 (hereafter “Etkin”) and U.S. Patent App. No. 2020/0337625 (hereafter “Aimone”) as applied to claims 1 and 18 above, and further in view of U.S. Patent App. No. 2017/0251985 (hereafter “Howard”).

Regarding claim 5, Laszlo, Etkin and Aimone teach the limitations of claim 1, but may not explicitly teach wherein the specific task comprises a reinforcement learning reward task. 
Howard teaches wherein the specific task comprises a reinforcement learning reward task (Howard: paragraphs [0456]-[0463], “patient will then be asked to play a series of “games/tasks”… In order to promote engagement, rewarding and motivating messages on progress will be sent to the user. Other users progress/scores (gamification techniques) can be used to prompt subjects”. The Examiner notes this is in agreement with Applicant specification paragraph [0028] for reinforcement learning).
One of ordinary skill in the art before the effective filing date would have found it obvious to use to reinforcement learning reward task as taught by Howard within the task specific models as taught by Laszlo, Etkin and Aimone with the motivation of “In order to promote engagement” (Howard: paragraph [0463]).

REGARDING CLAIM(S) 20
Claim(s) 20 are analogous to Claim(s) 5, thus Claim(s) 20 are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent App. No. 2019/0008383 (hereafter “Das”) teaches removal of sweat based artifacts from EEG data for exercise based tasks.
U.S. Patent App. No. 2019/0246929 (hereafter “Angle”) teaches processing EEG signals using a machine learning algorithm that is trained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626